"UNDER SEAL" CHARLOTTE, NC

 

MAR. ~.3.2020
IN THE UNITED STATES DISTRICT COURT FOR THE US DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA WESTERN DISTRICT OF NC
CHARLOTTE DIVISION

UNITED STATES OF AMERICA, ) DOCKETNO, 2.20 er 14-290

)
v. ) BILL OF INDICTMENT

)
) Violation: 18 U.S.C. § 1589

THUY TIEN LUONG )
) UNDER SEAL

THE GRAND JURY CHARGES:
At all times material to this Indictment:

1. Luxury Nails Salon was a for-profit nail salon business in Davidson, North Carolina.

2. THUY TIEN LUONG (or the “Defendant”) was the owner and manager of Luxury Nails
Salon, and supervised the salon staff, made hiring and firing decisions, and determined payroll
for the staff.

3. KD was a Naturalized United States Citizen born in Vietnam whom the Defendant
employed as a nail technician at Luxury Nails Salon. KD speaks limited English.

COUNT ONE
(Forced Labor — 18 U.S.C. § 1589)

4, The Grand Jury realleges and incorporates by reference herein all of the allegations
contained in paragraphs one through three of the Bill of Indictment, and further alleges that:
5. Beginning in or around late 2017, and continuing through on or about June 26, 2018, in

Mecklenburg County, within the Western District of North Carolina and elsewhere,

Case 3:20-cr-00079-KDB-DCK Document 3 Filed 03/03/20 Page 1 of 3

 
THUY TIEN LUONG

did knowingly provide and obtain, and attempt to provide and obtain, the labor and services of

KD by means of force and threats of force to KD; by means of serious harm and threats of

serious harm to KD; by means of the abuse and threatened abuse of law and legal process; and

by means of a scheme, plan, and pattern intended to cause KD to believe that, if she did not

perform such labor and services, she would suffer serious harm.

All in violation of Title 18, United States Code, Sections 1589(a) and 1594(a).

NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 1594, 28 U.S.C. § 2461(c), and 21 U.S.C. § 853. The

following property is subject to forfeiture in accordance with Sections 1594, 2461(c), and/or 853:

a.

Any property, real or personal, constituting or derived from proceeds obtained,
directly or indirectly, as a result of the violation set forth in this Indictment;

Any property, real or personal, involved in, used, or intended to be used to
commit or facilitate the violation, or any property traceable to such property; and

If, as set forth in 21 U.S.C. § 853(p), any property described in (a) or (b) cannot
be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court,
has been substantially diminished in value, or has been commingled with other
property which cannot be divided without difficulty, all other property of the
defendant to the extent of the value of the property described in (a) and (b) it is
the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), as incorporated by 18 U.S.C. § 982(b)(1) to seek forfeiture of any other

2

Case 3:20-cr-00079-KDB-DCK Document 3 Filed 03/03/20 Page 2 of 3

 
property of the defendant up to an amount equivalent to the value of the forfeitable
property.

The Grand Jury finds probable cause that the following property is subject to forfeiture on
one or more of the grounds set forth above:

a. Approximately $2,209 in United States Currency seized during execution of a
Search Warrant at Luxury Nails Salon in Davidson, North Carolina; and

b. Approximately $50,000 in funds seized via Seizure Warrant from Wells Fargo
Account XXXXXX5867, such account held in the name of Luxury Nails Salon.

 

R. ANDREW MURRAY
UNITED STATES ATTORNEY

CL. Mere

KIMLANI M. FORD
ASSISTANT UNITED STATE ATTORNEY

 

 

ERIC DREIBAND
ASSISTANT ATTORNEY GENERAL
CIVIL RIGHTS DIVISION

pring

a

 

ee

i —

 

Lo
MARYAM ZHURAVITSKY
TRIAL ATTORNEY

“ey
™~

 

3

Case 3:20-cr-00079-KDB-DCK Document 3 Filed 03/03/20 Page 3 of 3
